Citation Nr: 1524244	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-15 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for lumbar spine degenerative disc and joint disease prior to July 19, 2012.  

2.  Entitlement to an increased disability rating in excess of 10 percent for lumbar spine degenerative disc and joint disease from November 1, 2012.  

3.  Entitlement to an increased disability rating in excess of 10 percent for right lower extremity radiculopathy associated with lumbar spine degenerative disc and joint disease prior to November 1, 2012.  

4.  Entitlement to an increased disability rating in excess of 10 percent for right lower extremity radiculopathy associated with lumbar spine degenerative disc and joint disease from November 1, 2012.  

5.  Entitlement to an increased disability rating in excess of 10 percent for cervical spine degenerative disc and joint disease.  

6.  Entitlement to an increased disability rating in excess of 10 percent for left shoulder degenerative joint disease.  

7.  Entitlement to an increased disability rating in excess of 10 percent for status post left knee meniscectomy with degenerative joint disease.  

8.  Entitlement to an increased disability rating in excess of 10 percent for right hip degenerative joint disease.  

9.  Entitlement to a compensable disability rating for hiatal hernia with gastroesophageal reflux disease.  

10.  Entitlement to a compensable disability rating for right carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1996.  

This appeal comes to the Board of Veterans' Appeals (Board) from May 2010 and July 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran's June 2012 VA Form 9 requested a hearing before the Board at a local RO (Travel Board hearing).  However, prior to the scheduled Travel Board hearing, the Veteran submitted statements in January 2015 and March 2015 indicating that he no longer desired a Travel Board hearing.  Therefore, the Board finds his previous hearing request to be withdrawn.  38 C.F.R. § 20.704(e) (2014).  

During the pendency of the appeal, an August 2013 RO decision assigned a temporary 100 percent total evaluation (TTE) for the Veteran's lumbar spine degenerative disc and joint disease under 38 C.F.R. § 4.30 (2014), effective July 19, 2012 through October 31, 2012.  Thereafter, the Veteran's lumbar spine degenerative disc and joint disease was again rated as 10 disabling, effective November 1, 2012.  The Board notes that the period of time for which the Veteran was assigned a TTE, from July 19, 2012 through October 31, 2012, he was in receipt of a maximum 100 percent disability rating and the evidence or record does not indicate symptomatology which would warrant an extraschedular rating during that time.  Additionally, the Veteran did not express disagreement with the assignment of the TTE, but has consistently stated his disagreement with the assignment of a 10 percent disability rating for his lumbar spine degenerative disc and joint disease; therefore, the Board will not address the Veteran's staged 100 percent TTE herein, as it is not on appeal before the Board at this time.  Rather, the Board will limit its consideration to the periods on appeal, both prior to July 19, 2012 for the Veteran's lumbar spine disability and prior to November 1, 2012 for the associated right lower extremity radiculopathy, as well as since November 1, 2012 for both issues, as listed on the title page.  

Additionally, a July 2011 RO decision denied the Veteran's claims of entitlement to increased disability ratings for cervical spine degenerative disc and joint disease, left shoulder degenerative joint disease, status post left knee meniscectomy with degenerative joint disease, right hip degenerative joint disease, hiatal hernia with gastroesophageal reflux disease, and right carpal tunnel syndrome.  Subsequently, in August 2011, the Veteran submitted a notice of disagreement (NOD) with the July 2011 RO decision.  See 38 C.F.R. § 20.201 (2014).  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§ 19.26, 19.29 (2014).  Therefore, although the above issues were not certified to the Board on appeal, the Board will address them for the sole purpose of ensuring the issuance of an SOC, as it does not appear from the record currently before the Board that an SOC has yet been issued addressing those issues.  Therefore, the issues of entitlement to increased disability ratings in excess of 10 percent for cervical spine degenerative disc and joint disease, left shoulder degenerative joint disease, status post left knee meniscectomy with degenerative joint disease, and right hip degenerative joint disease, and entitlement to compensable disability ratings for hiatal hernia with gastroesophageal reflux disease and right carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

Additionally, the issues of entitlement to increased disability ratings in excess of 10 percent for lumbar spine degenerative disc and joint disease and right lower extremity radiculopathy associated with lumbar spine degenerative disc and joint disease from November 1, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  Prior to July 19, 2012, the Veteran's lumbar spine degenerative disc and joint disease was manifested by forward flexion of the thoracolumbar spine to no worse than 90 degrees and combined range of motion of the thoracolumbar spine to no worse than 193 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, all of which is most nearly approximated by the assigned 10 percent disability rating.  

2.  Prior to November 1, 2012, the Veteran's right lower extremity radiculopathy associated with lumbar spine degenerative disc and joint disease has been manifested by radiating pain, normal muscle strength and sensory testing, with an absent right ankle reflex and decreased sensation in the right thigh, all of which results in no more than incomplete paralysis which is most nearly approximated by the assigned 10 percent disability rating.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 10 percent for lumbar spine degenerative disc and joint disease have not been met prior to July 19, 2012.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2014).  

2.  The criteria for an increased disability rating in excess of 10 percent for right lower extremity radiculopathy associated with lumbar spine degenerative disc and joint disease have not been met prior to November 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, DC 8521 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claims of entitlement to increased disability ratings for lumbar spine degenerative disc and joint disease and associated right lower extremity radiculopathy arise from his disagreement with the initial disability ratings assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been obtained and associated with the claims file.  

As discussed below, the Board is remanding the Veteran's claims of entitlement to increased disability ratings in excess of 10 percent for lumbar spine degenerative disc and joint disease and right lower extremity radiculopathy associated with lumbar spine degenerative disc and joint disease from November 1, 2012 in order to afford the Veteran a current VA examination and to obtain current treatment records.  However, a remand of those issues prior to November 1, 2012 is not required, as the record contains sufficient evidence for the Board to apply the applicable rating criteria for the rating period.  Thus, under the circumstances, a remand of the issues prior to November 1, 2012 would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran was afforded relevant VA examinations in December 2009, February 2010, June 2010, and June 2012.  The examination reports include all relevant findings and medical opinions needed to evaluate the Veteran's claims addressed herein.  The VA examiners considered pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and conducted thorough clinical examinations.  The examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings to apply the rating criteria.  For these reasons, the Board finds that the VA examinations are adequate for deciding the Veteran's claims addressed herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

No additional relevant evidence pertaining to the time period prior to November 1, 2012 has been identified by the Veteran or his representative.  Thus, all necessary development has been accomplished regarding the issues decided herein and no further notice or assistance is required for a fair adjudication of the same.  


II.  Increased Ratings - Lumbar Spine prior to July 19, 2012 & Right Lower Extremity Radiculopathy prior to November 1, 2012  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  For an initial rating claim such as the Veteran's, VA must consider the severity of disability for which the Veteran is eligible for service connection starting on the date the application was filed.  See id.; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  As discussed in the Introduction above, the Board has limited its consideration to the rating periods on appeal, both prior to July 19, 2012 for the Veteran's lumbar spine disability and prior to November 1, 2012 for the associated right lower extremity radiculopathy, as well as whether any additional staged rating periods are warranted.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2014), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2014).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's service-connected lumbar spine degenerative disc and joint disease is rated as 10 percent disabling prior to July 19, 2012, under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5242 regarding degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DCs 5003, 5242 (2014).  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  Id.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  Id., Note 1.  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, and as discussed further below, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2014).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

Additionally, the Veteran's lower extremity radiculopathy is rated as 10 percent disabling prior to November 1, 2012 under 38 C.F.R. § 4.124a, DC 8521 (2014), as a condition analogous to a disease of the external popliteal nerve (common peroneal).  Under DC 8521, a 10 percent disability rating is assigned for mild incomplete paralysis of the external popliteal nerve; a 20 percent disability rating is assigned for moderate incomplete paralysis; a 30 percent disability rating is assigned for severe incomplete paralysis; and a maximum schedular 40 percent disability rating is assigned for complete paralysis of the external popliteal nerve manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Id.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).  

After a full review of the record, and as discussed below, the Board concludes that increased disability ratings in excess of 10 percent for lumbar spine degenerative disc and joint disease prior to July 19, 2012 and in excess of 10 percent for right lower extremity radiculopathy prior to November 1, 2012, are not warranted.  

The Veteran submitted his initial claim of entitlement to service connection for a spine disability in July 2009.  

The Veteran was first afforded a VA examination in conjunction with his claim in December 2009.  He reported current symptoms of back pain and stiffness, with radiation of pain down his right leg, but without weakness, fatigability, or lack of endurance in his back, or numbness or weakness in his foot.  He also reported some limitations on sitting, walking, and running, but denied the use of assistive devices for ambulation.  He reported flare-ups of low back pain every two months which last for one week and improve with pain medication.  He reported missing two days of work in the past year due to incapacitating episodes of low back pain, but denied any physician ordered bed rest.  Physical examination revealed the following range of motion findings (as reported subsequently in a February 2010 addendum):  forward flexion to 90 degrees; extension to 30 degrees; right and left lateral flexion, and right and left lateral rotation each to 30 degrees; the examiner noted objective indications of mild pain at the end of each range of motion.  There was no additional loss of range of motion upon repetition and no additional functional loss noted.  There was no localized tenderness, scoliosis, or muscle spasm noted.  Muscle strength testing was normal, without atrophy, as were sensory and reflex testing, but for an absent reflex in the right ankle.  Straight leg-raising test was negative bilaterally.  The examiner diagnosed lumbar spine degenerative disc disease and degenerative joint disease with right lumbar S-1 radiculopathy.  

A December 2009 electromyography (EMG) study found that the right tibial H reflex was absent, and that a remote right S1 radiculopathy may be present.  

The RO subsequently granted service connection for lumbar spine degenerative disc and joint disease and right lower extremity radiculopathy, each rated as 10 percent disabling, effective July 7, 2009.  The Board notes that the Veteran has not pursued an appeal as to the effective dates assigned.  Rather, his January 2011 notice of disagreement (NOD) asserts entitlement to increased disability ratings given his constant severe back pain which radiates into his right lower extremity, with limitation of motion.  

The Veteran was afforded an additional VA examination of his lumbar spine in June 2010.  At that time, he reported ongoing moderate back pain, stiffness, and numbness which occurred two times per month and traveled to his right buttock and right thigh.  He also reported flare-ups of increased moderate to severe pain every other month lasting for approximately three to four days and relieved by rest.  He denied the use of any assistive devices for ambulation and stated he could walk for five miles or two hours.  Physical examination revealed a normal gait, posture, and spinal contour.  Initial range of motion findings were as follows:  forward flexion to 90 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 22 degrees, left lateral rotation to 24 degrees, and right lateral rotation to 21 degrees.  There was pain noted upon initial range of motion, but no fatigue, weakness, lack of endurance, or incoordination.  After five repetitions, the following range of motion findings were recorded (again with pain, but without fatigue, weakness, lack of endurance, or incoordination):  forward flexion to 92 degrees, extension to 18 degrees, left lateral flexion to 22 degrees, right lateral flexion to 27 degrees, left lateral rotation to 23 degrees, and right lateral rotation to 20 degrees.  There was painful motion, but no muscle spasm, effusion, instability, tenderness, redness, heat, abnormal movement, or guarding noted.  Straight leg raising tests were negative bilaterally, and there were no signs of IVDS.  The examiner noted normal muscle strength, motor control, and muscle tone in the right lower extremity.  Reflex testing was normal in the right patellar region, but absent in the right Achilles region.  Neuropathy in the right lower extremity was noted upon sensory testing, after decreased sensation on the back of the right thigh in the S1 region.  No other neurologic abnormalities were noted.  

Private treatment records from January 2011 document the Veteran's ongoing, chronic pain in his lower back and hips.  Physical examination revealed low back pain exacerbated by back flexion and to a lesser degree by back extension.  The Veteran specifically denied any bowel or bladder dysfunction or disturbances in strength, without diminished sensation in his right lower extremity.  The physician noted that the findings were mild and did not warrant surgery; however, he ordered lumbar epidural steroid injections.  These were subsequently completed in February 2011, April 2011, and August 2011 without complication.  

Private treatment records from Evans Army Community Hospital in June 2011 document that the Veteran's lumbar spine exhibited no abnormalities and he had full flexibility in the lower back without pain, and with good motor strength.  

A June 2012 VA peripheral nerves examination, requested in the context of the Veteran's unrelated claims for right carpal tunnel syndrome and right ulnar neuropathy, contains mostly findings regarding the Veteran's upper extremities; thus, they are not relevant to the issue on appeal.  Based upon the reason for the requested examination, it appears that the examiner did not complete the portion of the examination report containing potential findings regarding the severity evaluation of the lower extremity nerves.  However, there is an isolated notation that the right lower radicular group was normal.  

After considering the evidence as discussed above, the Board finds that increased disability ratings in excess of 10 percent for lumbar spine degenerative disc and joint disease prior to July 19, 2012 and in excess of 10 percent for right lower extremity radiculopathy prior to November 1, 2012, are not warranted.  

The Board notes that for an increased 20 percent evaluation under DC 5242, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5242.  Such impairment was simply not documented during the period prior to July 19, 2012, as forward flexion of the thoracolumbar spine was no worse than 90 degrees , and combined range of motion of the thoracolumbar spine was no worse than 193 degrees, upon VA examination.  Additionally, there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour noted upon VA examination.  Moreover, the Veteran did not have any limitation of motion or any type of spinal ankylosis required for an increased 30, 50, or 100 percent disability rating.  

The provisions for evaluating IVDS are also not for application for the Veteran's service-connected lumbar disc disease because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician.  The Veteran specifically denied any physician prescribed bed rest at the December 2009 VA examination; moreover, the June 2010 VA examiner specifically noted there was no IVDS.  See 38 C.F.R. § 4.71a, DC 5243.  

For an increased rating of 20 percent under DC 5003, there must be x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. (emphasis added).  The Board points out that for the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45.  Further, although DC 5003 does not define what constitutes an "incapacitating exacerbation," the term is defined as discussed above regarding IVDS and elsewhere in the Rating Schedule for the digestive system.  See 38 C.F.R. § 4.71a, DC 5243, Note 1; see also 38 C.F.R. § 4.114, DCs 7345 and 7354, Notes (2) (2014).  As used therein, an incapacitating episode is a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Id.  

The Board has thoroughly reviewed the evidence of records in this regard, and finds that at no point does the Veteran allege or the medical record document bed rest specifically prescribed by a physician due to his lumbar spine or right lower extremity radiculopathy; therefore, the evidence does not warrant an increased 20 percent rating under DC 5003.  

Additionally, to warrant an increased 20 percent disability rating for his right lower extremity radiculopathy, the Veteran must exhibit moderate incomplete paralysis of the external popliteal (common peroneal) nerve.  The Board has considered all evidence of record in making its decision, see 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6, and finds that the evidence discussed above fails to demonstrate more than mild incomplete paralysis of the popliteal nerve.  38 C.F.R. § 4.124a, DC 8521.  

Notably, the December 2009 VA examiner documented normal muscle strength, sensory, and reflex testing, with an isolated finding of absent reflex in the Veteran's  right ankle.  Moreover, while the examiner diagnosed right lumbar S-1 radiculopathy; a concurrent December 2009 EMG study found that a remote right S1 radiculopathy "may be present" based upon the absent right tibial H reflex.  Similarly, the June 2010 VA examiner noted normal muscle strength, motor control, and muscle tone in the right lower extremity, with an absent right Achilles reflex, and neuropathy in the right lower extremity based upon decreased sensation on the back of the right thigh in the S1 region.  Additionally, private treatment records from January 2011 note the Veteran's denial of diminished sensation in his right lower extremity.  Finally, the June 2012 VA examination report noted that the right lower radicular group was normal.  

The Board has also considered whether alternate diagnostic codes may be applicable for any other associated neurologic abnormalities; however, the Board notes that the Veteran has consistently denied any additional neurologic symptoms, such as bower or bladder dysfunction.  Therefore, a rating under an alternate diagnostic code is not warranted for any other associated neurologic abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

The Board notes that the Veteran is competent to report his observable symptoms, including back pain and numbness or pain in the lower right extremity.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran has reported constant, chronic back pain which radiates to his right lower extremity, such pain is contemplated by the assigned 10 percent disability ratings.  See 38 C.F.R. § 4.59.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for increased disability ratings in excess of 10 percent.  

As discussed above, the probative and detailed findings of the VA examiners discussed above, with consideration of the Veteran's subjective reports and the medical evidence of record, document the Veteran's limited range of motion of the thoracolumbar spine, with complaints of painful motion and pain which radiates to his right lower extremity, with absent ankle reflex.  Thus, the Board finds that the assigned 10 percent disability ratings are appropriate to compensate the Veteran for his lumbar spine degenerative disc and joint disease prior to July 19, 2012, and his right lower extremity radiculopathy prior to November 1, 2012.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or her representative, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign increased disability ratings in excess of 10 percent for the Veteran's lumbar spine degenerative disc and joint disease prior to July 19, 2012 and his right lower extremity radiculopathy prior to November 1, 2012.  The preponderance of the evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



IV.  Other Considerations - Extraschedular/TDIU

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular evaluations assigned for the Veteran's lumbar spine degenerative disc and joint disease prior to July 19, 2012 and his right lower extremity radiculopathy prior to November 1, 2012 are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disabilities based upon limitation of range of motion and painful motion, with associated neurologic pain and diminished reflex in right lower extremity.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular ratings assigned.  

Finally, the Veteran has not contended, and the evidence does not otherwise indicate, that his lumbar spine degenerative disc and joint disease prior to July 19, 2012 and his right lower extremity radiculopathy prior to November 1, 2012 rendered him unemployable.  Significantly, there is no indication that the Veteran's disabilities completely prevent him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An increased disability rating in excess of 10 percent for lumbar spine degenerative disc and joint disease prior to July 19, 2012 is denied.  

An increased disability rating in excess of 10 percent for right lower extremity radiculopathy associated with lumbar spine degenerative disc and joint disease prior to November 1, 2012 is denied.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in order to afford the Veteran a current VA examination regarding his lumbar spine disability and associated right lower extremity radiculopathy, to obtain updated VA and/or private treatment records, and to issue an SOC regarding the Veteran's additional claims on appeal.  


I.  Lumbar Spine & Right Lower Extremity Radiculopathy from November 1, 2012  

The Veteran contends that his lumbar spine disability is worse than is reflected in his most recent VA medical examination.  The United States Court of Appeals for Veteran's Claims (Court) has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  Notably, in addition to the Veteran's own statements, private physical therapy records from August 2012 and May 2013 document decreased range of motion in the Veteran's lumbar spine.  Thus, the Veteran should be afforded a new VA examination to assess the current severity of his lumbar spine disability, with associated right lower extremity radiculopathy.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, upon remand, any updated VA and/or private treatment records should be obtained and associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim, such as treatment records and vocational rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, the Veteran has consistently submitted private treatment records, including physical therapy records, therefore any additional relevant private treatment records should also be sought upon remand.  



II.  Issuance of SOC

As noted in the introduction above, a July 2011 RO decision denied entitlement to increased disability ratings for cervical spine degenerative disc and joint disease, left shoulder degenerative joint disease, status post left knee meniscectomy with degenerative joint disease, right hip degenerative joint disease, hiatal hernia with gastroesophageal reflux disease, and right carpal tunnel syndrome.  The Veteran subsequent submitted an NOD in August 2011.  See 38 C.F.R. § 20.201.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  To date, no SOC has been furnished in response to the Veteran's timely NOD regarding the denial of his claims of entitlement increased disability ratings for cervical spine degenerative disc and joint disease, left shoulder degenerative joint disease, status post left knee meniscectomy with degenerative joint disease, right hip degenerative joint disease, hiatal hernia with gastroesophageal reflux disease, and right carpal tunnel syndrome, or at least no SOC has been associated with the claims file (physical or paperless) that is now before the Board.  Therefore, remand is required for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claims are resolved, such as by a complete grant of the benefits sought, or withdrawal of the August 2011 NOD.  

The remanding of these issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issues of entitlement to increased disability ratings for cervical spine degenerative disc and joint disease, left shoulder degenerative joint disease, status post left knee meniscectomy with degenerative joint disease, right hip degenerative joint disease, hiatal hernia with gastroesophageal reflux disease, and right carpal tunnel syndrome to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, obtain the Veteran's outstanding, relevant private and VA treatment records and associate them with the claims file.  Properly document all efforts to obtain such records, including any negative responses received.  

2.  Schedule the Veteran for a VA medical examination with a qualified VA examiner to determine the current severity, manifestations, and effects of the Veteran's lumbar spine disability and associated right lower extremity radiculopathy from November 1, 2012.  Provide the examiner with the Veteran's entire claims file for review, including any electronic records.  The lumbar spine findings reported should include ranges of motion, any associated neurological effects, and the duration of any incapacitating episodes over the year preceding the examination.  

3.  Issue an SOC addressing the issues of entitlement to increased disability ratings for cervical spine degenerative disc and joint disease, left shoulder degenerative joint disease, status post left knee meniscectomy with degenerative joint disease, right hip degenerative joint disease, hiatal hernia with gastroesophageal reflux disease, and right carpal tunnel syndrome.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the Veteran timely perfects an appeal as to that issue, return the matter to the Board for further appellate consideration.  

4.  Next, readjudicate the issues entitlement to increased disability ratings in excess of 10 percent for lumbar spine degenerative disc and joint disease and right lower extremity radiculopathy from November 1, 2012 in light of the evidence of record, to include any development undertaken as a result of this remand.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow a reasonable opportunity to respond before returning the matters to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


